Title: From Thomas Jefferson to William Davies, 21 February 1781
From: Jefferson, Thomas
To: Davies, William



Sir
Richmd Febry.21. 1781

The want of a board of Council prevented our taking up the final arrangement of the Clothier’s duties till yesterday, the paper I sent you having contained only what was proposed to be agreed on. Unfortunately no copy of it was retained, so that I am obliged to ask the favor of you to return it if you still have it.
We have here a large number of undressed deer-skins, and no person who can dress them: if you have any body who can do it, we shall very gladly send them to you, leather breeches being much wanted for the Cavalry.
I am with much respect Sir &c.
